FILED
                           NOT FOR PUBLICATION
                                                                          MAR 7 2019
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN GLENN RAMSEY,                            No. 18-35156

                  Petitioner-Appellant,          D.C. No. 2:16-cv-00686-SI

 v.
                                                 MEMORANDUM*
JERI TAYLOR, Superintendent, Two
Rivers Correctional Institution,

             Respondent-Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                            Submitted March 5, 2019**
                                Portland, Oregon

Before: GRABER and BERZON, Circuit Judges, and TUNHEIM, Chief District
Judge.***


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
      Petitioner Stephen Ramsey appeals the district court=s denial of his 28

U.S.C. ' 2254 petition for writ of habeas corpus. Reviewing de novo, we affirm.

See Murray v. Schriro, 745 F.3d 984, 996 (9th Cir. 2014) (reviewing de novo a

district court=s denial of a petition for writ of habeas corpus).

      At an Oregon state post-conviction relief (APCR@) proceeding, Ramsey

argued that his trial counsel=s failure to introduce a prior inconsistent statement of

victim KS was an error that prejudiced his trial. The PCR court agreed that trial

counsel=s failure was an error, but held that the error prejudiced Ramsey only as to

Count V, which was the count directly related to KS. Accordingly, the PCR court

vacated Ramsey=s conviction on that count only. Ramsey now contends that his

trial counsel=s error also prejudiced him as to Counts IBIV, and that the PCR

court=s finding to the contrary was an unreasonable application of the prejudice

prong of Strickland v. Washington, 466 U.S. 668 (1984).

       We may grant a state prisoner=s petition for habeas corpus only if the state

court=s decision was Acontrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court.@ 28 U.S.C.

' 2254(d). Thus, we must decide whether the PCR court=s decision was

Aobjectively unreasonable.@ Williams v. Taylor, 529 U.S. 362, 409 (2000).


                                            2
      To show prejudice, Ramsey must establish that there is a Areasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different.@ Strickland, 466 U.S. at 694. There is not a

reasonable probability that introducing KS=s statement would have changed the

outcome on Counts IBIV. The evidence on those counts consisted mainly of

testimony from victims KW and ES, which focused on their own individual

periods of abuse. There is no evidence that the three victims corroborated their

stories or engaged in a conspiracy against Ramsey. Nor is there evidence that

KW=s or ES=s allegations or testimony were influenced by KS and her allegation or

testimony in any way. To the contrary, KS=s allegation against Ramsey came after

the allegations by KW and ES. Given these facts, Ramsey cannot show that there

is a reasonable probability that the jury=s verdict on Counts IBIV would have been

different had KS=s inconsistent statement been admitted. Accordingly, the PCR

court=s determination was not an Aobjectively unreasonable@ application of

Strickland.

      AFFIRMED.




                                           3